Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/22/2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In ¶22, it recites “This method gives a combination of A* (e.g., A-star, A*, and A-star are used interchangeable hereinafter)”. The list has two redundant elements and interchangeable should be an adverb, so it appears the sentence should read “This method gives a combination of A* (e.g., A* and A-star are used interchangeably hereinafter)”.
In ¶44, it recites “Some of modules 301-309 II…” and there is no module 309 II. There are on-lane mode module II (308b) and open-space mode module II (309b), but no module 309 II. It would seem that the sentence should read “Some of modules 301-309b…”
It appears that reference characters 900a and 900b are missing from discussion of Figures 9a and 9b, starting around ¶75.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 1100. ¶87 of the specification references that “Figure 11 is a diagram 1100”, but 1100 is not included in Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 900a and 900b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-7, 10-11, 13, 15-18, 20, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11054829 (hereinafter Zhang). Although the claims at issue are not identical, they are not patentably distinct from each other because Zhang claims a method, non-transitory machine readable medium, and a data processing system for assigning driving scenarios to route sub-segments and assigning different motion planning algorithms to route sub-segments based on the driving scenario for each sub-segment, wherein the driving scenarios include a parking lot scenario, an unmapped scenario, an urban scenario and a highway .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “dividing the route into a first route segment and a second route segment based on the determining whether each of the starting point and the ending point is within the first driving area or the second driving area”. The metes and bounds of this limitation are indefinite. It is unclear how the dividing is based on the determining, if it is always divided into two segments regardless of the determining. In all four scenarios of whether the start point or the end point are each in a first driving area or a second driving area, the route is still divided into segments. For the purpose of examination, the limitation will be interpreted as dividing the route into segments, where one segment includes the starting point and one segment includes the ending point.
Claims 10 and 17 contain similarly recited limitations and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10-11, 13, 15-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2012/0029804 A1) in view of Morales Morales (US 2021/0192748 A1).
Regarding claim 1, White discloses a computer-implement method, the method comprising: determining a starting point and an ending point of a route; determining whether each of the starting point and the ending point is within a first driving area of a first type having a lane boundary or a second driving area of a second type as an open space that is without a lane boundary; dividing the route into a first route segment and a second route segment based on the determining whether each of the starting point and the ending point is within the first driving area or the second driving area; and operating in an open-space mode to plan a trajectory that is dependent on whether the starting point or the ending point is within the first driving area or the second driving area (White ¶9-15, 40-41, 46-47, and the examples described in figures 6A-8B).
White does not explicitly state performing the method for operating an autonomous driving vehicle (ADV). Additionally, White uses its algorithm to plan a trajectory for the route segments in both scenarios, where areas with lane boundaries are present and when they are not, so White does not 
Morales Morales teaches planning a trajectory for an autonomous vehicle, planning a trajectory for a route segment within a first driving area, and differentially determining trajectories based on whether the area is a first driving area or a second driving area (Morales Morales abstract and ¶10-12, 25, 31, 37, 40-46, 48, 56, 59, 71-74, 129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the routing method, as described by White, to be used with an autonomous vehicle and plan a trajectory for a vehicle in a lane environment, as taught by Morales Morales, because vehicles are known in the art to use these types of route generation (White ¶7) and autonomous vehicles provide convenience and safety without human intervention or error and it creates a more robust system that improves the operation within an lane boundary environment. Areas involving lane boundaries, such as roads, streets, and/or highways, are fairly ubiquitous in modern infrastructure, so accounting for route generation in such an environment improves the applicability and versatility of the method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the routing method, as described by White, to differentially determine trajectories based on whether an area is open-space or with lane boundaries, as taught by Morales Morales, because it may improve the safe operation of the vehicle where there are limited or no lane markings, enhancing safety for the vehicle and objects operating in the environment (Morales Morales ¶46).
Regarding claim 2, while White discloses further comprising: determining that the starting point is within the first driving area and the ending point is within the second driving area; and operating to plan a trajectory for the route segment based on determining the starting point is within the first driving area and the ending point is within the second driving area, White does not explicitly state changing the 
Regarding claim 4, while White discloses further comprising: determining that the starting point is within the second driving area and the ending point is within the first driving area; and operating to plan a trajectory for the route segment based on determining the starting point is within the second driving area and the ending point is within the first driving area, White does not explicitly state changing the way in which it generates trajectories in response to whether a point is in a first driving area or second driving area.
Regarding claim 6, while White discloses further comprising: determining that the starting point is within the first driving area and the ending point is within the first driving area; and operating to plan a trajectory for the route segment based on determining the starting point is within the first driving area and the ending point is within the first driving area, White does not explicitly state changing the way in which it generates trajectories in response to whether a point is in a first driving area or second driving area.
Regarding claim 7, while White discloses further comprising: determining that the starting point is within the second driving area and the ending point is within the second driving area; and operating to plan a trajectory for the route segment based on determining the starting point is within the second driving area and the ending point is within the second driving area, White does not explicitly state changing the way in which it generates trajectories in response to whether a point is in a first driving area or second driving area.
However, Morales Morales teaches changing the way in which it generates trajectories in response to whether a point is in a first driving area or second driving area (Morales Morales ¶46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the routing method, as described by White, to differentially determine 
Regarding claim 8, White discloses wherein operating to plan a route includes: searching for the first route segment or the second route segment based on an A-star searching algorithm; generating a reference line based on the first route segment or the second route segment; generating a grid based on the reference line; determining a set of candidate trajectories based on the grid; and selecting a trajectory from the set of candidate trajectories to control the ADV to autonomously drive according to the trajectory (White ¶9-15, 40-41, 46-47, and the examples described in figures 6A-8B).
With respect to claims 10-11, 13, and 15-16: all limitations have been examined with respect to the method in claims 1-2, 4, and 6-7. The machine-readable medium in claims 10-11, 13, and 15-16 is clearly directed towards performing the method of claims 1-2, 4, and 6-7. Therefore claims 10-11, 13, and 15-16 are rejected under the same rationale.
With respect to claims 17-18, 20, and 22-23: all limitations have been examined with respect to the method in claims 1-2, 4, and 6-7. The data processing system in claims 17-18, 20, and 22-23 is clearly directed towards performing the method of claims 1-2, 4, and 6-7. Therefore claims 17-18, 20, and 22-23 are rejected under the same rationale.
Allowable Subject Matter
Claims 3, 5, 9, 12, 14, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not disclose or teach the method of claim 2, further comprising determining an intermediate point that is a nearest point to the end point and positioned 
Regarding claim 5, the prior art does not disclose or teach the method of claim 4, further comprising determining an intermediate point that is a nearest point to the start point and positioned within the first driving area, wherein the first route segment is from the start point to the intermediate point and the second route segment is from the intermediate point to the end point.  
Regarding claim 9, the prior art does not disclose or teach the method of claim 1, wherein operating in the open-space mode includes: searching for the first route segment or the second route segment based on a modified A-star searching algorithm; generating a reference line based on the first route segment or the second route segment; generating a virtual road boundary based on a physical dimension of the ADV and the reference line; generating a grid within the virtual road boundary; determining a set of candidate trajectories based on the grid; and selecting a trajectory from the set of candidate trajectories to control the ADV to autonomously drive according to the trajectory.  
Regarding claim 12, the prior art does not disclose or teach the machine-readable medium of claim 11, wherein the operations further comprise: determining an intermediate point that is a nearest point to the end point and positioned within the first driving area, wherein the first route segment is from the start point to the intermediate point and the second route segment is from the intermediate point to the end point.  
Regarding claim 14, the prior art does not disclose or teach the machine-readable medium of claim 13, wherein the operations further comprise: determining an intermediate point that is a nearest point to the start point and positioned within the first driving area, wherein the first route segment is from the start point to the intermediate point and the second route segment is from the intermediate point to the end point.  

Regarding claim 21, the prior art does not disclose or teach the data processing system of claim 20, wherein the operations further include: further comprising determining an intermediate point that is a nearest point to the start point and positioned within the first driving area, wherein the first route segment is from the start point to the intermediate point and the second route segment is from the intermediate point to the end point.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 4, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669